DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 12/20/2021


Response to Arguments
In view of the amendments, the 35 U.S.C. 112b rejection of claims 1, 3, and 6 – 14 is withdrawn.  
Applicant’s arguments with respect to claims 1 – 14 have been considered but they moot in view of new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) dated 09/28/2021 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0164831) (hereafter Kim), in view of Morita et al. (US 2018/0205576) (hereafter Morita), in view of Myers et al. (US 9407624) (hereafter Myers), and in view of Kim (US 2016/0195864) (hereafter Kim2).


Regarding claim 1 Kim teaches: A communication system, wherein one or more communication devices are connected to a communication line, and communication between a plurality of such communication lines is relayed by a relay device, (Kim, in Para. [0183] discloses “the devices may establish or join a mesh or ad hoc network in order to continue transmissions to the service provider, with the devices that continue to have connectivity with the service provider playing the role of a network relay for devices that otherwise do not have connectivity with the service provider.” Kim, in Para. [0189] discloses “network device 1629 may transmit its communications to server 1613 over wireless link 1631 to network device 1625 for relaying to server 1613.”),
the communication device and the relay device each comprising: a storage unit configured to store shared information (Examiner note: Communication and relay devices with storage capabilities are met by the communicating and routing network devices operating as nodes and configured to store data and information) (Kim, in Para. [0114] discloses “the network 200 may include a mesh network, in which two or more of the network devices 202, 204, 206, the access devices 208, 212, and/or the gateway 210 may operate as nodes of the mesh network and may route communications to different devices in the network 200” Kim, in Para. [0114] discloses “The dynamic routing protocol may be used to determine routes that are stored in routing tables within each node, and also to update the routing tables stored by the nodes.”),
a message generation unit configured to generate a message using the shared information, (Examiner note: message generation is met by notification generation) (Kim, in Para. [0012] discloses “The methods and systems described herein are useful for generating notifications to alert users and systems of virtually any network problem”),
[the message including a predetermined message authentication code, the message authentication code being generated using the shared information,] 
a message transmission unit configured to transmit, to another device, a message generated by the message generation unit, a message reception unit configured to receive a message from another device, and a determination unit configured to (Kim, in Para. [0006] discloses “the other devices on the network may transmit a message to the selected proxy device indicating or verifying that it has been selected as the proxy device.” Kim, in Para. [0111] discloses “The IoT network service provider 218 may receive and process the message, and forward the necessary information to the destination device (e.g., network device 202, 204, 206) according to the contents of the message.”)
[wherein the message is proper in instances where the message includes the predetermined message authentication code,] 
and at least one device out of the communication devices and the relay device includes an update instruction transmission unit that transmits, to the other devices, an update instruction for updating the shared information, the communication devices and the relay device further include an update unit configured to update shared information stored in the storage unit when the update instruction is received (Kim, in Para. [0114] discloses “The dynamic routing protocol may be used to determine routes that are stored in routing tables within each node, and also to update the routing tables stored by the nodes” Kim, in Para. [0231] discloses “The updated status can be communicated via the network 100 and can include an adjustment that affects a status of the network device.”)
[and if, during a period from update of the shared information until a predetermined period elapses,]
[the predetermined period being a period of time during which there is a possibility that an update instruction transmitted by the message transmission unit is delayed due to a processing of a message received from another device,] 
[the communication devices or the relay device receives a message generated using shared information that is not yet updated, then the determination unit determines that the message is a proper message] 
[when the received message includes the predetermined message authentication code.]
Kim fails to explicitly teach: the message including a predetermined message authentication code, the message authentication code being generated using the shared information,
wherein the message is proper in instances where the message includes the predetermined message authentication code,
when the received message includes the predetermined message authentication code.
Morita from the analogous technical field teaches: the message including a predetermined message authentication code, the message authentication code being generated using the shared information,
wherein the message is proper in instances where the message includes the predetermined message authentication code 
when the received message includes the predetermined message authentication code.
(Examiner note: MAC stands for message authentication code; predetermined MAC is met by the generation of MAC using predefined encryption procedure comprising predetermined algorithm for relevant data encryption and inclusion them in MAC) (Morita, in Para. [0010] discloses “According to the present invention, it is possible to reduce a management burden of a key for generating a message authentication code of a message” Morita, in Para. [0053] discloses “since the MAC is generated by a predetermined encryption algorithm using a key for encryption, encrypted data may be generated instead of MAC generation and included in the message such that data from which the encryption has been performed is not included in the message when the message is transmitted”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, in view of the teaching of Morita which discloses predetermined procedure of MAC (message authentication code) generation in order to improve security of a communication in the system (Morita, [0010, 0053]).
Kim as modified by Morita fails to explicitly teach: and if, during a period from update of the shared information until a predetermined period elapses, 
[the predetermined period being a period of time during which there is a possibility that an update instruction transmitted by the message transmission unit is delayed due to a processing of a message received from another device,] 
the communication devices or the relay device receives a message generated using shared information that is not yet updated, then the determination unit determines that the message is a proper message 
Myers from the analogous technical field teaches: and if, during a period from update of the shared information until a predetermined period elapses, 
[the predetermined period being a period of time during which there is a possibility that an update instruction transmitted by the message transmission unit is delayed due to a processing of a message received from another device,] 
the communication devices or the relay device receives a message generated using shared information that is not yet updated, then the determination unit determines that the message is a proper message (Myers, in col.19, ll. 13 – 18 discloses “the pairing button 312 may be configured to initiate a temporary reduction of the transmission power of the gateway for a predetermined time period (e.g., about 1 – 2 minutes) such that, at the end of that time period, the transmission power of the gateway returns to the previous transmission power.” Myers, in col. 22, ll. 37 – 43 discloses “The control logic 430 of the low-power controller 422 may also include instructions for toggling between a sleep mode and an 40 awake mode during which the multi-mode device node 400 transmits announcements at periodic intervals (e.g., every 10-50 ms) for a predetermined time period (e.g., for 30-60 seconds).” Myers, in col.38, ll. 43 – 44 discloses “The response may also provide a message indicating the reason the command was not executed.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, as modified by Morita, in view of the teaching of Myers which discloses communication routing based on the predetermined time schedule in order to improve communication management in the network (Myers, col.19, ll. 13 – 18, col. 22, ll. 37 – 43, col.38, ll. 43 – 44).
Kim as modified by Morita and Myers fails to explicitly teach: the predetermined period being a period of time during which there is a possibility that an update instruction transmitted by the message transmission unit is delayed due to a processing of a message received from another device
Kim2 from the analogous technical field teaches: the predetermined period being a period of time during which there is a possibility that an update instruction transmitted by the message transmission unit is delayed due to a processing of a message received from another device (Kim2, in Para. [0113] discloses “The network device can perform other actions as well. An action can include one or more sub-actions performed simultaneously, sequentially, or with predetermined and/or dynamic delays” Kim2, in Para. [0120] discloses “The network device can then, or after a pre-programmed delay, initiate an action (e.g., send a command to initiate a text message, to turn on/off a light in another room, and/or to push a notification to an access device)” Kim2, in Para. [0272] discloses “Variations on this scheme are contemplated, including introducing one or more time delays to allow the operation of the network devices suitable time to influence the physical quantities sensed by the sensors.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, as modified by Morita and Myers, in view of the teaching of Kim2 which discloses delays of an action, e.g. update instruction, including the predetermined delays in order to improve efficiency of the network devices control and therefore improve security of communication in the system (Kim2, [0113, 0120, 0272]).

Regarding claim 2 Kim, as modified by Morita and Kim2 fails to explicitly teach: The communication system according to claim 1, wherein the relay device includes a message correction unit configured to correct, if a message generated using shared information that is not yet updated is received during a period from update of the shared information until the predetermined period elapses, the message to a message in which updated shared information is used, and to relay the message corrected by the message correction unit.
Myers from the analogous technical field teaches: The communication system according to claim 1, wherein the relay device includes a message correction unit configured to correct, if a message generated using shared information that is not yet updated is received during a period from update of the shared information until the predetermined period elapses, the message to a message in which updated shared information is used, and to relay the message corrected by the message correction unit (Examiner note: communication related to the update status, i.e. updated/un-updated, within a predetermined period of time is met by the operations of logic units controlling the device update status according to predetermined time periods; generation of appropriate messages is met by transmission of relevant announcements) (Myers, in col.15, ll. 38 – 41 discloses “Furthermore the control logic 336 issues commands to the device nodes of the network (e.g., operations to perform) and polls the device nodes for status updates.” Myers, in col.22, ll. 37 – 43 discloses “The control logic 430 of the low-power controller 422 may also include instructions for toggling between a sleep mode and an awake mode during which the multi-mode device node 400 transmits announcements at periodic intervals (e.g., every 10-50 ms) for a predetermined time period (e.g., for 30-60 seconds).” Myers, in col.28, ll. 34 – 41 discloses “If, however, the new device node does not receive an announcement transmitted from a gateway device node within the predetermined time period (block 710: N), then the new device node listens, for a predetermined time period, on a second operating frequency for announcements transmitted from another node (e.g., another multi- or dual-mode device node) of the local network of interconnected devices (block 718).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, as modified by Morita and Kim2, in view of the teaching of Myers which discloses control logic units operations related to the status of updates guided by the predetermined time schedule in order to improve communication management in the network (Myers, col.15, ll. 38 – 41, col.22, ll. 37 – 43, col.28, ll. 34 – 41).

Regarding claim 3 Kim, as modified by Morita and Kim2, fails to explicitly teach: The communication system according to claim 1, wherein a message that is generated by the message generation unit includes update state information indicating an update state of the shared information, and the determination unit is configured to determine whether or not a received message is proper, based on the shared information and the update state information included in the message.
Myers from the analogous technical field teaches: The communication system according to claim 1, wherein a message that is generated by the message generation (Myers, in col.15, ll. 38 – 41 discloses “Furthermore the control logic 336 issues commands to the device nodes of the network (e.g., operations to perform) and polls the device nodes for status updates.”), and the determination unit is configured to determine whether or not a received message is proper, based on the shared information and the update state information included in the message (Examiner note: determination unit is met by the new device node) (Myers, in col.28, ll. 8 – 11 discloses “If the new device node does receive an announcement, the new device node may determine it was transmitted by a gateway device node based on the device node type information included in the announcement.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, as modified by Morita and Kim2, in view of the teaching of Myers which discloses device node functions in combination with the control logic units operations based on a communication messages/announcements content in order to improve communication management in the network (Myers, col.15, ll. 38 – 41, col.28, ll. 8 – 11).

Regarding claim 4 Kim, as modified by Morita and Kim2, fails to explicitly teach: The communication system according to claim 3, wherein the update state information is information whose value changes in accordance with the update instruction based on a predetermined rule.
Myers from the analogous technical field teaches: The communication system according to claim 3, wherein the update state information is information whose value (Examiner note: predefined rule containing communication instructions is met by the protocol stack of network communication) (Myers, in col.15, ll. 38 – 41 discloses “Furthermore the control logic 336 issues commands to the device nodes of the network (e.g., operations to perform) and polls the device nodes for status updates.” Myers, in col.14, ll. 6 – 9 discloses “the short-range controller 324 includes memory 326 storing instructions corresponding to a protocol stack 328 that is configured to handle and process multiple types of short range wireless communications”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, as modified by Morita and Kim2, in view of the teaching of Myers which discloses the network device node monitoring based on the update status according to the established communication protocol, i.e. predefined rules in order to improve control and management of communication in the network (Myers, col.15, ll. 38 – 41, col.14, ll. 6 – 9).

Regarding claim 5 Kim, as modified by Morita and Kim2, fails to explicitly teach: The communication system according to claim 4, wherein the update state information is a toggle bit whose value is inverted in accordance with the update instruction.
Myers from the analogous technical field teaches: The communication system according to claim 4, wherein the update state information is a toggle bit whose value is (Examiner note: toggle bit comprising update status is met by the computer command, i.e. digital bit-based sending) (Myers, in col.9, ll. 41 – 43 discloses “the user may, for example, check the status of device nodes 106 in the network 100, issue commands to device nodes, toggle activation of the device nodes” Myers, in col.12, ll. 2 – 6 discloses “The device management server may also send an update for one of the device nodes to the gateway device node, and the gateway device node may wirelessly transmit the update to the specified device node (i.e., an over-the-air update).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, as modified by Morita and Kim2, in view of the teaching of Myers which discloses numerical bit-based commands for nodes updates in order to perform digital communication in the system (Myers, col.9, ll. 41 – 43, col.12, ll. 2 – 6).

Regarding claim 6 Kim teaches: The communication system according to claim 1, wherein a message that is generated by the message generation unit includes a message identifier generated based on the shared information and information included in the message, and the determination unit is configured to determine whether or not the message is proper, based on information and a message identifier (Examiner note: message identification is met by the message verification procedure) (Kim, in Para. [0006] discloses “the other devices on the network may transmit a message to the selected proxy device indicating or verifying that it has been selected as the proxy device.” Kim, in Para. [0111] discloses “The IoT network service provider 218 may receive and process the message, and forward the necessary information to the destination device (e.g., network device 202, 204, 206) according to the contents of the message.”) included in a received message and the shared information stored in the storage unit (Kim, in Para. [0114] discloses “The dynamic routing protocol may be used to determine routes that are stored in routing tables within each node, and also to update the routing tables stored by the nodes”).

Regarding claim 7, claim 7 discloses a relay device that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 7 and rejected for the same reasons.

Regarding claim 8, claim 8 discloses a communication device that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.

Regarding claim 9, claim 9 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10 Kim teaches: The communication system according to claim 2, wherein a message that is generated by the message generation unit includes update state information indicating an update state of the shared information (Kim, in Para. [0006] discloses “the other devices on the network may transmit a message to the selected proxy device indicating or verifying that it has been selected as the proxy device.” Kim, in Para. [0111] discloses “The IoT network service provider 218 may receive and process the message, and forward the necessary information to the destination device (e.g., network device 202, 204, 206) according to the contents of the message.”), and the determination unit is configured to determine whether or not a received message is proper, based on the shared information and the update state information included in the message (Kim, in Para. [0231] discloses “The updated status can be communicated via the network 100 and can include an adjustment that affects a status of the network device.”).

Regarding claim 11 Kim teaches: The communication system according to claim 2, wherein a message that is generated by the message generation unit includes a message identifier generated based on the shared information and information included in the message (Examiner note: as noted above, message identification is met by the message verification procedure) (Kim, in Para. [0006] discloses “the other devices on the network may transmit a message to the selected proxy device indicating or verifying that it has been selected as the proxy device.”), and the determination unit is configured to determine whether or not the message is proper, based on information and a message identifier included in a received message and the shared (Kim, in Para. [0114] discloses “The dynamic routing protocol may be used to determine routes that are stored in routing tables within each node, and also to update the routing tables stored by the nodes.”).

Regarding claim 12, claim 12 depended on claim 3 discloses a system that is substantially equivalent to the system of claim 11 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 11 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 depended on claim 4 discloses a system that is substantially equivalent to the system of claim 11 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 11 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 depended on claim 5 discloses a system that is substantially equivalent to the system of claim 11 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 11 are equally applicable to claim 14 and rejected for the same reasons.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431                

/TRANG T DOAN/Primary Examiner, Art Unit 2431